Order entered September 7, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00124-CR
                                       No. 05-18-00125-CR

                           CHRISTON DIOR CONNER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F17-56395-M & F17-56396-M

                                             ORDER

       The one-volume reporter’s record, originally due April 3, 2018, was filed September 6,

2018. In light of this, we VACATE our September 5th order to the extent it orders Belinda

Baraka not to sit.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.




                                                       /s/    LANA MYERS
                                                              JUSTICE